Citation Nr: 0117860	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and 
degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for osteoarthritis of 
the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought. 

It is noted that, although having requested a hearing before 
the Board, the veteran indicated in writing that he would be 
unable to attend.  No request was received for rescheduling.  
Therefore, the request for hearing is deemed withdrawn, and 
the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (e) (2000). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran injured his back in service in 1945 in a 
motor vehicle accident.

3.  Efforts to obtain service medical records have been 
unsuccessful because the records were likely destroyed in a 
fire. 

4.  Pathological processes together with complaints relating 
to the cervical and thoracic spine were not documented until 
many years after service but a VA examiner has associated the 
claimed disorders to the accident/injury in service


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
osteoarthritis and degenerative joint disease of the cervical 
spine were incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(2000). 

2.  Resolving all reasonable doubt in the veteran's favor, 
osteoarthritis of the thoracic spine was incurred as a result 
of active military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for service 
connection for osteoarthritis and degenerative joint disease 
of the cervical spine and for osteoarthritis of the thoracic 
spine.  In particular, the veteran maintains that he was 
injured in a jeep accident in 1945 during service, and that 
this incident led to his development of spinal disabilities.  

The Board notes that there is adequate medical evidence of 
record supporting recent findings of the claimed 
disabilities.  Moreover, it has been conceded that the 
veteran injured his lower back in the alleged jeep accident 
in 1945.  As such, the focus of this appeal will be on the 
relationship, if any, between the veteran's claimed 
disabilities and the incident of his active military service. 

The Board observes that, pursuant to a May 2000 rating, 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was awarded effective from July 6, 1995.  The RO has 
preliminarily determined that claims of entitlement to 
service connection for osteoarthritis and degenerative joint 
disease of the cervical spine and for osteoarthritis of the 
thoracic spine were filed in October 1999.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that this law was enacted 
during the pendency of this appeal, and has not been 
considered by the RO.  Nevertheless, in light of the 
disposition below, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are some private medical records in 
the file as well.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Previous efforts to obtain copies of the veteran's service 
medical records have been unsuccessful as they likely were 
destroyed in a fire.  In this regard, where service medical 
records are missing, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Notwithstanding, the fact that the veteran injured 
his back in a jeep accident in 1945 has previously been 
conceded.

The veteran was afforded a VA examination in February 1997 
for the purpose of identifying all back pathology and for an 
opinion as to whether or not any identified disorder was 
etiologically or causally related to an inservice traffic 
injury in 1945.  The veteran reported subjective complaints 
of pain in the low back and between the shoulder blades.  The 
examiner diagnosed degenerative arthritis and disc disease.  
A follow-up examination was afforded in June 1997.  The 
examiner diagnosed  cervical spine disc disease at C4 and 
C6/7 as well as osteoarthritis at C5/6 and C6/7.  Dorsal 
spine osteoarthritis, mild to moderate, especially of the 
lower vertebra was also diagnosed.  Lumbar disc disease and 
osteoarthritis were also diagnosed.  The examiner noted the 
injury in service and the veteran's reported history of 
fairly regular treatment.  The examiner noted the veteran's 
first being seen by VA in September 1987 in connection with a 
claim of entitlement to service connection for a lumbar spine 
condition.  Considering the veteran's history of complaints 
over the years coupled with the accident in 1945, the 
examiner concluded that the "present spinal disease [was 
related to] the accident in May 1945.  

The Board notes that correspondence from the veteran's 
chiropractor dated in January 1988 relates complaints of low 
back pain and stiffness with radiation into the right leg.  
However, that report is entirely silent as to complaints, 
findings or diagnoses pertaining to the cervical and thoracic 
spine.  

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

The Board finds that there is an approximate balance of 
positive and negative evidence in this case.  On the one 
hand, pathological processes together with complaints 
relating to the cervical and thoracic spine are not 
documented until many years after service.  On the other 
hand, a VA examiner has, nevertheless, associated the claimed 
disorders to the accident/injury in service.  The Board also 
notes there is no medical opinion suggesting that the 
currently diagnosed disorder is not related to or due to some 
other incident other than the veteran's active military 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions).  Under the circumstances, the benefit of the 
doubt has been resolved in the veteran's favor, and 
entitlement to service connection for the claimed 
disabilities is granted.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for osteoarthritis and 
degenerative joint disease of the cervical spine is granted.

Entitlement to service connection for osteoarthritis of the 
thoracic spine is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

